Citation Nr: 0838907	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  05-25 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for residual shrapnel wound scars on the head and face.

2.  Entitlement to service connection for residuals of a 
right shoulder injury.

3.  Entitlement to service connection for a chronic low back 
disorder, including arthritis.

4.  Entitlement to service connection for dyspnea, including 
due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active military service from September 1985 
to March 1990, from November 1990 to June 1991, and from 
March 2003 to April 2004.  He received the Purple Heart Medal 
for injuries sustained in combat.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi - 
which, in relevant part, granted the veteran's claim for 
service connection for residual shrapnel wound scars on his 
head and face and assigned an initial 0 percent (i.e., 
noncompensable) rating retroactively effective from April 12, 
2004, the day following the conclusion of his last period of 
service.  He appealed for a higher initial rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  He also appealed 
the RO's denial of his claims for service connection 
for residuals of a right shoulder injury, a chronic low back 
condition, 
dyspnea - including due to undiagnosed Persian Gulf War 
illness, and for a right knee disorder.



A more recent May 2007 RO decision, however, during the 
pendency of the appeal, granted service connection for 
recurrent lateral subluxation of the right knee and assigned 
an initial 10 percent rating retroactively effective from 
April 12, 2004, the day following the conclusion of the 
veteran's last period of service.  He did not appeal either 
that initial rating or effective date.  So that claim is no 
longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) (where an appealed claim for service connection is 
granted during the pendency of the appeal, a second notice of 
disagreement (NOD) must thereafter be timely filed to 
initiate appellate review of the claim concerning 
"downstream" issues such as the compensation level assigned 
for the disability and the effective date).  See, too, 38 
C.F.R. § 20.200 (2008).

That May 2007 RO decision during the pendency of this appeal 
also increased the initial rating for the residual shrapnel 
wound scars on the head and face from 0 to 10 percent with 
the same retroactive effective date of April 12, 2004.  
The veteran has continued to appeal, requesting an even 
higher rating for these scars.  See AB v. Brown, 6 Vet. App. 
35, 38-39 (1993) (a veteran is presumed to be seeking the 
highest possible rating unless he expressly indicates 
otherwise).

The Board is remanding the claims of service connection for 
residuals of a right shoulder injury, a chronic low back 
disorder - inclusive of arthritis, and for dyspnea - 
including due to undiagnosed illness, to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.




FINDING OF FACT

The residual shrapnel wound scars on the veteran's head and 
face do not cause any neurological impairment or interfere 
with his mastication due to the retained foreign bodies or 
involve palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; involve two or three characteristics of 
disfigurement.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 10 
percent for the residual shrapnel wound scars on the 
veteran's head and face.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.73, 4.118, Diagnostic 
Codes 5325, 7800, 7804 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in August 2004, 
the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing. 38 
U.S.C.A. § 5103(a). See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).



The Board sees the RO issued that VCAA notice letter prior to 
initially adjudicating the veteran's claim, the preferred 
sequence, keeping in mind that his claim initially arose in 
the context of him trying to establish his underlying 
entitlement to service connection (since granted) for the 
residual shrapnel wound scars on his head and face.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).

In Goodwin v. Peake, 22 Vet. App. 128 (2008), the Court 
addressed the question of who - the appellant or VA, bears 
the burden of proof in demonstrating how a VCAA notice error 
has adversely affected the essential fairness of the 
adjudication when the claim submitted has been substantiated, 
e.g., a claim for service connection has been granted and a 
disability rating and effective date have been assigned.  
Consistent with its prior decisions in Dunlap v. Nicholson, 
21 Vet. App. 112 (2007) and Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) - which the Court finds have not been 
explicitly or implicitly overruled by the intervening 
decision of the U.S. Court of Appeals for the Federal Circuit 
in Sanders v. Nicholson, 487 F.3d 881 (2007), petition for 
cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008) - the Court 
holds that where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements.  "[O]nce a decision 
awarding service connection, a disability rating, and an 
effective date has been made, section 5103(a) notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated."  Dingess, 
19 Vet. App. at 490.  Thereafter, once a notice of 
disagreement (NOD) has been filed, the notice requirements of 
38 U.S.C. §§ 5104 and 7105 control as to the further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  As a 
caveat, however, the Court notes that it is reserving for 
future consideration whether a different rule should apply in 
situations where the claimant's initial service connection 
application raises an effective date issue (or disability 
rating issue) that requires more specific discussion of the 
evidentiary requirements pertaining to that element in the 
VCAA notice beyond the minimal information required by 
Dingess.

Here, the Board finds that even if arguably there was any 
deficiency in the notice to the veteran or the timing of the 
notice it is harmless error. See Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006) (finding the Board had erred by 
relying on various post-decisional documents for concluding 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, the Court nonetheless determined the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).  If there was any 
deficiency in the notice to the veteran, the Board finds that 
the presumption of prejudice on VA's part has been rebutted:  
(1) based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and (2) based on his 
contentions and the communications provided to him by VA over 
the course of this appeal, he is reasonably expected to 
understand from the notices provided what was needed.  He has 
been represented throughout this appeal by a veteran's 
service organization, The American Legion, which presumably 
is knowledgeable of the requirements for him to obtain a 
higher initial disability rating for his residual 
shell fragment wound scars.  Indeed, they have continually 
argued as to why this disability is more severe than 
currently rated, including in having the initial 0 percent 
rating increased to 10 percent during the pendency of this 
appeal.

And while there is no indication the veteran has received 
information concerning the downstream effective date element 
of his claim under Dingess, the July 2005 statement of the 
case (SOC) and the May 2007 supplemental SOC (SSOC) 
properly notified him of the criteria for rating scar 
disabilities, including in terms of receiving a higher 
initial disability rating, such as by explaining what the 
evidence showed and why the current rating was assigned.  He 
has had ample opportunity to respond/supplement the record.  
He is not prejudiced by the Board going ahead and 
adjudicating this claim.  The Federal Circuit Court recently 
held that a SOC or SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

VA also has fulfilled its duty to assist the veteran in 
developing his claim.  The RO made reasonable efforts to 
obtain relevant records that he and his representative 
adequately identified.  This evidence includes his service 
medical records, 
post-service treatment records, and his and his 
representative's personal statements.  The veteran also was 
provided a VA compensation examination to assess the severity 
of his residual shell fragment wound scars.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  See, too, Caffrey v. Brown, 6 
Vet. App. 377 (1994).

II.  Whether the Veteran is Entitled to a Higher Initial 
Rating for the Residual Shrapnel Wound Scars on his Head and 
Face

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2007); 38 C.F.R. §§ 4.1, 
4.20 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability is 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

If, as here, there is disagreement with the initial rating 
assigned following the grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  That is to say, VA may "stage" the 
rating to compensate the veteran for times since the 
effective date of his award when his disability may have been 
more severe than at others.  Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).



Muscle injury to the facial muscles is rated under 38 C.F.R. 
§ 4.73, Diagnostic Code 5325.  Functional impairment is to be 
evaluated as seventh (facial) cranial nerve neuropathy (DC 
8207) or disfiguring scar (DC 7800), etc.  If the muscle 
injury to the face interferes with mastication, the minimum 
rating is 10 percent.

The veteran currently has a 10 percent rating for the 
residual shrapnel wound scars on his head and face under 38 
C.F.R. § 4.118, DC 7804, for scars that are superficial and 
painful on examination.  The 10 percent rating is the maximum 
rating available under this DC.

Under 38 C.F.R. § 4.118, DC 7800, a rating higher than 10 
percent is available for scars on the head, face, or neck.  A 
30 percent rating is warranted for disfigurement of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.

The 8 characteristics of disfigurement for purposes of 
evaluation under § 4.118 are:
	Scar 5 or more inches (13 or more centimeters) in 
length; 
	Scar at least one-quarter inch (0.6 centimeters) wide at 
the widest part; 
	Surface contour of scar elevated or depressed on 
palpation; 
Scar adherent to underlying tissue; Skin hypo-or hyper-
pigmented in an area exceeding six square inches (39 
square centimeters); Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six 
square inches (39 square centimeters); Underlying soft 
tissue missing in an area exceeding six square inches 
(39 square centimeters); Skin indurated and inflexible 
in an area exceeding six square inches (39 square 
centimeters).

The veteran's service medical records show that, in October 
2003, he sustained multiple shrapnel wounds to the left side 
of his head, face, and scalp when a grenade exploded.  His 
cranial nerves were described as intact, and an X-ray 
revealed a fragment in his left temporal bone, which was 
later surgically removed.

At a VA compensation examination in December 2004, it was 
reported that the veteran had a quarter-inch scar on the 
right face cheek that was slightly depressed, not painful, 
and which did not adhere to the underlying tissue.  The scar 
was described as stable, with normal texture, and 
superficial.  A 5/8th-inch scar was reported on the right 
forehead that was described as slightly depressed, 
without pain, normal texture, nonadherent, superficial, and 
stable.  A quarter-inch scar was also seen in the left 
occipital region with a retained fragment.  The scar had a 
palpable mass underneath the surface.  The scar was described 
as nonadherent to the underlying tissue, stable, and 
superficial.  The diagnosis was scars.

The veteran more recently had another VA compensation 
examination in January 2006.  There was a right occipital 
scar that was 2 cm by 0.5 cm, with a foreign object 
underneath.  A left temple scar was 4 cm by 0.5 cm, and a 
left cheek scar was 2.5 cm by 0.5 cm.  The scars were 
described as tender on palpation and mildly depressed.  The 
left cheek scar was hypopigmented, and the other scars were 
described as hyperpigmented and nonadherent to the underlying 
tissue.  No gross distortion of the face was reported.  Color 
photographs were taken.  The pertinent diagnosis was:  
residual shrapnel wounds, scars, head, and face.

Analysis

Preliminarily, the Board has reviewed the record and notes 
there is no medical or other evidence suggesting the residual 
shrapnel wound scars on the veteran's head and face result in 
any cranial nerve neuropathy or muscle injury interfering 
with his mastication.  See DC 5325.

There also is no palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; two or three 
characteristics of disfigurement.  While an examiner has 
described the shrapnel scars as mildly depressed on 
examination, no other scar pathology meeting the requirements 
of disfiguration under 38 U.S.C.A. § 4.118, DC 7800, 
necessary for an increased evaluation, is shown.  Thus, the 
medical evidence of record does not suggest the veteran has 
sufficient disability to warrant a rating higher than 10 
percent.

The Board is also aware that, potentially, separate 
disability evaluations are available for scars that are 
poorly nourished, with repeated ulceration, or that cause 
limitation of function.  See Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994); 38 C.F.R. § 4.118, DCs 7803 and 7805 
(2008).  However, there is no indication of poorly nourished 
scars or scars resulting in limitation of function.

The Board also has considered "staging" the veteran's 
rating.  Fenderson, supra.  However, there are no 
identifiable periods since the effective date of the grant of 
service connection during which his residual shrapnel wound 
scars have warranted a rating higher than 10 percent.  When 
increasing his rating in May 2007, during the pendency of his 
appeal, the RO made the increase retroactive to the effective 
date of the grant of service connection.  And, as mentioned, 
he has never met the requirements for an even higher rating 
at any time since that effective date.

This case also does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards.  
38 C.F.R. § 3.321(b)(1).  There is no indication, for 
example, the residual shell fragment wound scars on the 
veteran's head and face have caused marked interference with 
his employment, meaning above and beyond that contemplated by 
his current 10 percent schedular rating.  According to 38 
C.F.R. § 4.1, generally, the degrees of disability specified 
in the rating schedule are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Moreover, most, if not all, of his evaluation 
and treatment for the scars has been on an outpatient basis, 
not as an inpatient.  So the Board does not have to refer 
this case for extra-schedular consideration.  VAOPGCPREC 6-
96.  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).



For these reasons and bases, the preponderance of the 
evidence is against the claim for an initial rating higher 
than 10 percent for the residual shrapnel wound scars on the 
veteran's head and face.  And since the preponderance of the 
evidence is against his claim, there is no reasonable doubt 
to be resolved in his favor, and his claim must be denied.  
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for an initial rating higher than 10 percent for 
the residual shrapnel wound scars on the head and face is 
denied.


REMAND

The veteran asserts that he suffers from dyspnea (difficult 
or labored breathing) as a manifestation of an undiagnosed 
illness resulting from his tour in Southwest Asia where he 
reportedly was exposed to oil smoke during Operation Enduring 
Freedom.  His service personnel records confirm he served in 
Southwest Asia.

For Persian Gulf War veterans, service connection may be 
granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, to include, but 
not limited to, fatigue; muscle or joint pain; neurologic 
signs or symptoms; neuropsychologic signs or symptoms; signs 
or symptoms involving the respiratory system; or sleep 
disturbances.  The chronic disability must have become 
manifest either during active military service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a)(b).

The veteran was afforded a VA medical examination for 
respiratory diseases in December 2004, at which time the 
diagnosis was dyspnea, "unexplained etiology."  It is 
unclear whether this was the examiner's intent to denote the 
dyspnea as a manifestation of undiagnosed illness, especially 
since the examiner also indicated in the very same diagnosis 
that the veteran had normal pulmonary function, apparently 
because his chest X-ray was normal and his pulmonary function 
testing (spirometry) was within normal limits, as was his 
DSP.  A post bronchodilator study was not performed.

The examiner's report also does not include any medical 
history referencing the veteran's service in Southwest Asia 
or his assertions that he was exposed to oil smoke in that 
capacity.  It is imperative to note that guidelines have been 
established for disability examinations in Gulf War veterans.  
See Under Secretary for Health's Information Letter, dated 
April 28, 1998 (IL 10-98- 010).  The veteran must be provided 
a protocol evaluation for Gulf War veterans.

The veteran's appeal also includes claims for service 
connection for residuals of a right shoulder injury and for a 
chronic low back disorder.  The most recent VA compensation 
examination in March 2006 essentially revealed no right 
shoulder or low back pathology other than pain in these 
areas.  Generally, pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not 
in and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).  And these claims are not 
predicated on undiagnosed illness.

However, that said, under 38 C.F.R. § 3.317(b), signs or 
symptoms which may be manifestations of an undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to, muscle pain, joint pain, or 
symptoms involving the respiratory system (upper or lower).  
Also under 38 C.F.R. § 3.317, the term "medically unexplained 
chronic multisymptom illness" means a diagnosed illness 
without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, or disability out of 
proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  38 C.F.R. § 
3.317(a)(2)(ii). 

Potentially then, the veteran's right shoulder, low back, and 
dyspnea complaints, together, could be considered as symptoms 
of an undiagnosed illness or a medically unexplained chronic 
multisymptom illness.  In considering claims for benefits, 
VA is required to determine all potential claims raised by 
the evidence and to apply all relevant laws and regulations 
in adjudicating the claim.  See EF v. Derwinski, 1 Vet App 
324 (1991) (VA adjudicators must consider all potential basis 
of entitlement reasonably raised by the record).  See, too, 
Verdon v. Brown, 8 Vet. App. 529, 533 (1996) and Brannon v. 
West, 12 Vet. App. 32 (1998).

Consequently, the veteran's right shoulder and low back 
problems should also be evaluated in a Gulf War disability 
protocol examination, and then the RO/AMC should consider his 
right shoulder, low back, and dyspnea complaints together 
as possible symptoms of an undiagnosed illness or as 
medically unexplained chronic multisymptom illness under 38 
C.F.R. § 3.317.  

Accordingly, these claims are REMANDED for the following 
development and consideration:

1.  Arrange for the veteran to undergo a 
Gulf War Protocol examination in 
compliance with the Under Secretary for 
Health's Information Letter dated April 
28, 1998 (IL 10-98- 010).  The purpose of 
the evaluation is to obtain information as 
to the nature and etiology of the claimed 
dyspnea, right shoulder, and low back pain 
to the extent it is not attributed to an 
already diagnosed condition.  To this end, 
have the designated examiner review the 
claims file for the pertinent medical and 
other history, including a complete copy 
of this REMAND, and the examination report 
should include discussion of the veteran's 
documented medical history and assertions.

a.  The examiner should note and detail 
all reported symptoms of dyspnea, right 
shoulder, and low back pain.  The examiner 
should conduct a comprehensive general 
medical examination and provide details 
about the onset, frequency, duration, and 
severity of all symptoms and state what 
precipitates and what relieves them.

b.  The examiner should list all diagnosed 
conditions and state which symptoms are 
associated with each condition.  If all 
symptoms (of dyspnea, right shoulder, and 
low back pain) are associated with 
diagnosed condition(s), additional 
specialist examinations for diagnostic 
purposes are not needed.

c.  If any symptoms of dyspnea, right 
shoulder, and low back pain have not been 
determined to be associated with a known 
clinical diagnosis, further specialist 
examination(s) may be required to address 
these findings and should, if necessary, 
be ordered by the primary examiner.

d.  If any specialist examination(s) 
is/are warranted, the primary examiner 
should provide the specialist with all 
examination reports and test results, 
specify the relevant symptoms that have 
not been attributed to a known clinical 
diagnosis and request that the specialist 
determine which of these, if any, can be 
attributed in this veteran to a known 
clinical diagnosis and which, if any, 
cannot be attributed in this veteran to a 
known clinical diagnosis.



e.  For each diagnosed condition, the 
respective examiner should render an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that the diagnosed 
disability was incurred in or aggravated 
by service.

f.  Each examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached (to include citation to specific 
evidence and/or medical authority, as 
appropriate) in a typewritten report.

2.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO/AMC should readjudicate the claims of 
service connection for residuals of a 
right shoulder injury, chronic low back 
disorder - to include arthritis, and for 
dyspnea.  In readjudicating these claims, 
the RO/AMC should also consider whether 
the right shoulder and low back pain, and 
dyspnea, are due to undiagnosed illness or 
a medically unexplained chronic 
multisymptom illness, in light of all 
pertinent evidence and legal authority (to 
include 38 U.S.C. § 1117 and its 
implementing regulation (38 C.F.R. § 
3.317(a)(2).)

3.  If these claims are not granted to the 
veteran's satisfaction, send him and his 
representative an SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


